COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        In re Fountain Firearms, Inc., Relator

Appellate case number:      01-15-00761-CV

Trial court case number:    13-DCV-205348

Trial court:                240th District Court of Fort Bend County

       On September 8, 2015, the relator, Fountain Firearms, Inc., filed a petition for a
writ of mandamus seeking to vacate the respondent trial judge’s July 15, 2015 order
denying the relator’s motion for summary judgment and directing the trial judge to grant
the relator’s motion for summary judgment. Relator’s petition had named the Honorable
Thomas R. Culver III, as the respondent, the presiding judge at the time of the challenged
order. However, because the Honorable Chad Bridges has since been appointed the
presiding judge of the 240th District Court on August 26, 2015, relator filed a motion to
abate and substitute on September 11, 2015, seeking to abate this proceeding to permit
the successor judge to reconsider the challenged order.
       The Clerk of this Court is directed to substitute Judge Chad Bridges as the
respondent. See TEX. R. APP. P. 7.2(a). Further, relator’s motion to abate is granted, and
this case is abated and remanded to allow Judge Bridges to reconsider the July 15, 2015
order denying the relator’s motion for summary judgment. See id. at 7.2(b).
        The Court orders the trial court clerk to file, within 30 days of the date of this
order or, if the trial court schedules a hearing, within 15 days of that hearing, a
supplemental clerk’s record with the successor’s order on reconsideration with the Clerk
of this Court. This case is abated, treated as a closed case, and removed from this Court’s
active docket. This original proceeding will be reinstated on this Court’s active docket
when a compliant supplemental clerk’s record, and a supplemental reporter’s record, if
any, are filed. The Court will also consider a motion to reinstate by either party.
       It is so ORDERED.
Judge’s signature:/s/ Evelyn V. Keyes
                  
Date: September 15, 2015